Citation Nr: 1727038	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  15-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from November 1956 to December 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision in which the RO, in pertinent part, denied service connection for left shoulder degenerative changes.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the February 2014 VA examination opinion for the claim for service connection for a left shoulder disorder requires some clarification.  Although the examiner noted the Veteran's contention that his left shoulder pain began with a motor vehicle accident in service, and that he had progressive decrease in range of motion and pain, the examiner did not explain the reason for the apparent significances he placed on the absence of any shoulder complaints noted in any service treatment records in concluding current disability was unrelated to service.  The examiner also did not discuss the Veteran's contention that the shoulder was related to his service connected back disability, which contention was apparently based on the Veteran's understanding of what VA medical personnel told him, (see June 2014 notice of disagreement).  

In addition, the Veteran indicated in his notice of disagreement that he had received VA treatment for his shoulder in San Diego, within a year of his service discharge.  Since it does not appear records of this treatment have been sought, that action should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain records of any treatment for the Veteran's shoulder at the VA medical center in San Diego from 1957 and 1958.  (The Veteran indicated in his June 2014 notice of disagreement that he had received such treatment.)  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses have been received in connection with the search for VA treatment records, return the claims file to the February 2014 VA examiner for the left shoulder, or to an appropriate medical clinician to render the requested opinions concerning the etiology of the Veteran's current shoulder disability.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the electronic claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Is it at least as likely as not that any current left shoulder disorder is related to the Veteran's active service, and specifically the Veteran's in-service motor vehicle accident.  If the absence of shoulder complaints in the service treatment records is considered significant, as appeared to be the case in the February 2014 opinion, the reasons for that should be explained.  

b)  Is it at least as likely as not that any current left shoulder disorder was caused or aggravated by the service connected back disability.  The examiner should provide an opinion as to BOTH causation AND aggravation.

The VA medical opinion provider should clearly explain how he/she reached his/her conclusion for each of the opinions expressed.   

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

